NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10227

                Plaintiff-Appellee,             D.C. No. 4:19-cr-00045-PJH-1

 v.
                                                MEMORANDUM*
LINDA NGUYEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Linda Nguyen appeals from the district court’s judgment and challenges the

24-month sentence imposed following her guilty-plea conviction for conspiracy to

commit mail fraud in violation of 18 U.S.C. §§ 1341 and 1349. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nguyen contends that she was denied effective assistance of counsel at

sentencing.1 As the government concedes, this claim is not barred by the appeal

waiver in the parties’ plea agreement because Nguyen expressly reserved the right

to claim that counsel was ineffective. However, we decline to review Nguyen’s

claim on direct appeal because the record is not sufficiently developed to permit

review of the claim, nor is it clear that defense counsel’s performance was

inadequate based on the current record. See United States v. Rahman, 642 F.3d

1257, 1259-60 (9th Cir. 2011). Contrary to Nguyen’s argument, these

circumstances do not support remand for additional fact-finding; instead, Nguyen

may raise her ineffective assistance of counsel claim in collateral proceedings. See

id. at 1260.

      Nguyen’s unopposed motion to file Volume II of the Further Excerpts of

Record under seal is granted. The Clerk will file publicly the motion at Docket

Entry No. 37-1 and the declaration at Docket Entry No. 37-2, and will file under

seal Volume II of the Further Excerpts of Record at Docket Entry No. 37-3.

      AFFIRMED.




1
 Although Nguyen’s opening brief suggested that she was raising additional
claims, she clarified in her reply brief that her sole claim on appeal is that counsel
was ineffective. The additional arguments, she explained, were offered solely to
prove prejudice from the alleged ineffective assistance.

                                           2                                    20-10227